11 F.3d 1074
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FAIRFAX DENTAL (IRELAND) LTD., Plaintiff-Appellant,v.STERLING OPTICAL CORP., f/k/a IPCO CORPORATION, Defendantand Counterclaim/Plaintiff,andColtene/Whaledent, Inc., Defendant and Counterclaim/Plaintiff-Appellee,v.FAIRFAX DENTAL LTD. and G. Cyril Kay, Counterclaim/Defendants,FAIRFAX DENTAL (IRELAND) LTD., Plaintiff-Appellant,v.S.J. FILHOL, LTD., Filhol Dental Manufacturing Company,Ltd., Stuart Julian Filhol, Catherine M. Filhol,and Filpin, Inc., and Coras Trachtala,Defendants-Appellees.
No. 93-1252.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1993.

Before (NEWMAN, MAYER, and CLEVENGER, Circuit Judges.

Judgment

1
AFFIRMED.  See Fed.Cir.R. 36.


2
PER CURIAM.